676 S.E.2d 310 (2009)
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
v.
Linda P. GAYLOR and Paul E. Gaylor.
No. 271P08.
Supreme Court of North Carolina.
March 19, 2009.
Michael Doran, Salisbury, for Gaylor.
Scott Lewis, Lexington, Ellen J. Persechini, Wilmington, Robert J. Aywlard, for State Farm Insurance.
Prior report: ___ N.C.App. ___, 660 S.E.2d 104.

ORDER
Upon consideration of the petition filed on the 10th day of June 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."